           Case: 1:11-cr-00472-DAP Doc #: 86 Filed: 04/12/21 1 of 5. PageID #: 975




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION


      UNITED STATES OF AMERICA,
                                                             )
                             Plaintiff,                      )   CASE NO.: 1:11-CR-00472
                                                             )
               v.                                            )   JUDGE DAN A. POLSTER
                                                             )
      RANDELL TROUTMAN,                                      )
                                                             )
                             Defendant.                      )   OPINION AND ORDER
                                                             )

            Before the Court is Defendant Randell Troutman’s Motion for Compassionate Release.

ECF Doc. 82. For the following reasons, Troutman’s Motion is DENIED.

      I.       Background

            Randell Troutman was indicted on October 13, 2011 for three drug offenses and being a

felon in possession of a firearm. ECF Doc. 7. On June 13, 2012, a jury found Mr. Troutman guilty

as to all counts. ECF Doc. 40. On September 5, 2012, the Court sentenced Mr. Troutman to 360

months in prison. ECF Doc. 45. Mr. Troutman is currently incarcerated at Hazelton Federal

Correctional Institution (FCI) with a release date of May 8, 2037. ECF Doc. 42.1

            On November 12, 2020, Mr. Troutman filed this Motion for Compassionate Release with

the Court. ECF Doc. 82. Mr. Troutman is 70 years old and suffers from high blood pressure and

heart disease. ECF Doc. 82, Ex. A. Based on the presence of these conditions in the context of the

ongoing COVID-19 pandemic, Mr. Troutman is petitioning the Court to grant compassionate

release. On November 13, 2020, the Court appointed counsel for Mr. Troutman. On March 8,




1
    Find an Inmate, FEDERAL BUREAU OF PRISONS, https://www.bop.gov/inmateloc/ (last visited April 8, 2021).


                                                         1
       Case: 1:11-cr-00472-DAP Doc #: 86 Filed: 04/12/21 2 of 5. PageID #: 976




2021, Mr. Troutman’s counsel filed his notice of intent not to file a supplemental brief on behalf

of Mr. Troutman. ECF Doc. 85.

    II.      Discussion2

          Compassionate release is authorized by statute, 18 U.S.C. § 3582(c)(1). In order for the

Court to grant compassionate release, two requirements must be met before the Court may grant a

sentence modification. 18 U.S.C. § 3582(c)(1). The court must find: (A) extraordinary and

compelling reasons warrant sentence reduction and (B) the reduction is appropriate considering

the 18 U.S.C. § 3553(a) sentencing factors, “to the extent that they are applicable.” Id.

          A. Extraordinary and Compelling Reasons

          In determining whether “extraordinary and compelling reasons” for compassionate release

exist, the Court examines: (1) whether the defendant has a high risk of complications from

contracting COVID-19 and (2) whether the prison where the defendant is incarcerated is

experiencing a severe COVID-19 outbreak. See United States v. Jones, No. 20-3701, 2020 U.S.

App. LEXIS 36620, at *19 (6th Cir. Nov. 20, 2020) (finding that district courts have full discretion

to decide when “extraordinary and compelling reasons” justify sentence modification as long as

the Sentencing Commission has not updated § 1B1.13 to reflect the First Step Act).

          Mr. Troutman alleges that his medical conditions of high blood pressure and heart disease

put him at high risk of serious complications should he contract COVID-19. ECF Doc. 82. The

Centers for Disease Control (“CDC”) has established two categories of medical conditions linked

with increased risk of serious COVID-19 outcomes. See United States v. Elias, No. 20-3654, 2021

U.S. App. WL 50169, at *521 (6th Cir. Jan. 6, 2021) (“[r]elying on official guidelines from the



2
 Before filing a motion for compassionate release, a defendant must satisfy 18 U.S.C. §3582(c)(1)(A)(i)’s
exhaustion requirement. In the present case, it is clear that Mr. Troutman fully exhausted all administrative remedies
before filing his Motion with the Court. See ECF Doc. 82, Ex. B. Therefore, the Court moves directly to the merits.


                                                          2
       Case: 1:11-cr-00472-DAP Doc #: 86 Filed: 04/12/21 3 of 5. PageID #: 977




CDC is a common practice in assessing compassionate-release motions”). The first category

pertains to medical conditions that, when present, definitely lead to increased risk of serious

COVID-19 outcomes.3 The CDC has determined that both high blood pressure and heart

conditions can place a person with COVID-19 at an increased risk of serious complications. Id.

Notably, Mr. Troutman has failed to provide the Court with medical documentation to ascertain

the severity of his medical conditions. However, the Court finds that considering Mr. Troutman’s

representations regarding his medical condition, and the fact that the CDC’s list of underlying

medical conditions is not exhausting4, Mr. Troutman satisfies the first prong of the “extraordinary

and compelling reasons” test.

         However, Mr. Troutman’s Motion fails on the second prong of the “extraordinary and

compelling reasons” test. At present, two inmates and four staff members at Hazelton FCI have

positive cases of COVID-19.5 While the Court recognizes Mr. Troutman’s fears of contracting

COVID-19 as legitimate, the existence of the pandemic alone is not enough to authorize the Court

to grant compassionate release. See United States v. Carr, No. 20-5784, 2020 U.S. App. LEXIS

33773, at *5 (6th Cir. Oct. 26, 2020) (citing “that the existence of Covid-19 and the possibility that

it may spread to a particular prison alone cannot independently justify compassionate release”)

(other citations and quotes omitted). Therefore, Mr. Troutman fails to satisfy the second prong of

the “extraordinary and compelling reasons” test.




3
  Centers for Disease Control and Prevention, People with Certain Medical Conditions (April. 8, 2021),
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-conditions.html.
4
  Centers for Disease Control and Prevention, People with Certain Medical Conditions (April 8, 2021),
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-conditions.html (“The
below list of underlying medical conditions is not exhaustive and only includes conditions with sufficient evidence
to draw conclusions”).
5
  Federal Bureau of Prisons, COVID-19 Coronavirus, https://www.bop.gov/coronavirus/ (last accessed April 8,
2021).


                                                         3
      Case: 1:11-cr-00472-DAP Doc #: 86 Filed: 04/12/21 4 of 5. PageID #: 978




       B. 18 U.S.C. § 3553(a) Factors

       Even if Mr. Troutman had established an “extraordinary and compelling reason” for a

sentence reduction, compassionate release is inappropriate considering the sentencing factors

listed in 18 U.S.C. § 3553(a). The statute lists seven factors the Court must weigh, including: the

nature and circumstances of the offense as well as the defendant’s history and characteristics; the

need for the sentence; the types of sentences available; the sentencing range; any pertinent policy

statement; the need to avoid sentence disparities among similar defendants; and the need to provide

restitution to victims. 18 U.S.C. § 3553(a). These factors are initially considered during sentencing.

In deliberating a motion for compassionate release, the Court must consider whether the factors

support a sentence modification. 18 U.S.C. § 3582(c)(1).

       Mr. Troutman was sentenced to 360 months in prison in September 2012. ECF Doc. 46.

To date, he has served approximately 9 years and has over 16 years remaining in his sentence. See

United States v. Kincaid, 802 F. App’x 187, 188 (6th Cir. 2020) (noting that several § 3553(a)

factors “permit the court to consider the amount of time served in determining whether a sentence

modification is appropriate”). Further, a jury convicted Mr. Troutman under very serious

circumstances involving drug trafficking a minimum of five kilos of cocaine and two kilos of

heroin between multiple states. See ECF Doc. 44 at 24. Given the nature of Mr. Troutman’s

offenses, a reduction in his sentence is not appropriate at this time. See United States v. Relliford,

No. 20-3868, 2021 U.S. App. LEXIS 5188, at *2-3 (6th Cir Feb. 22, 2021) (finding that the district

court properly considered the § 3553(a) factors when looking at the seriousness of the offense as

well as the amount of time remaining on the defendant’s sentence). The Court also notes that Mr.

Troutman has a lengthy criminal history, with numerous offenses committed since he was 18 years




                                                  4
     Case: 1:11-cr-00472-DAP Doc #: 86 Filed: 04/12/21 5 of 5. PageID #: 979




old. Id. at 25. For these reasons, the § 3553(a) factors weigh against granting Mr. Troutman’s

Motion for Compassionate Release.

   III.      Conclusion

          For the above reasons, Randell Troutman’s Motion for Compassionate Release (ECF Doc.

82) is hereby DENIED.



          IT IS SO ORDERED.



                                                /s/ Dan Aaron Polster April 12, 2021___
                                                Dan Aaron Polster
                                                United States District Judge




                                               5
